Name: Council Implementing Regulation (EU) NoÃ 673/2012 of 23Ã July 2012 implementing Article 32(1) of Regulation (EU) NoÃ 36/2012 concerning restrictive measures in view of the situation in Syria
 Type: Implementing Regulation
 Subject Matter: Asia and Oceania;  international affairs
 Date Published: nan

 24.7.2012 EN Official Journal of the European Union L 196/8 COUNCIL IMPLEMENTING REGULATION (EU) No 673/2012 of 23 July 2012 implementing Article 32(1) of Regulation (EU) No 36/2012 concerning restrictive measures in view of the situation in Syria THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 36/2012 (1), and in particular Article 32(1) thereof, Whereas: (1) On 18 January 2012, the Council adopted Regulation (EU) No 36/2012. (2) In view of the gravity of the situation in Syria, and in accordance with Council Implementing Decision 2012/424/CFSP of 23 July 2012 implementing Council Decision 2011/782/CFSP concerning restrictive measures against Syria (2), additional persons and entities should be included in the list of natural and legal persons, entities or bodies subject to restrictive measures set out in Annex II to Regulation (EU) No 36/2012, HAS ADOPTED THIS REGULATION: Article 1 The persons and entities listed in the Annex to this Regulation shall be added to the list set out in Annex II to Regulation (EU) No 36/2012. Article 2 The Regulation shall enter into force on the date of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 July 2012. For the Council The President C. ASHTON (1) OJ L 16, 19.1.2012, p. 1. (2) See page 81 of this Official Journal. ANNEX Persons and entities referred to in Article 1 Persons Name Identifying information Reasons Date of listing 1. Brigadier General Shaafiq Masa Head of Branch 215 (Damascus) of the army's intelligence service. Responsible for the torture of detained opponents. Involved in repressive actions against civilians. 24.7.2012 2. Brigadier General Burhan Qadour Head of Branch 291 (Damascus) of the army's intelligence service. Responsible for the torture of opponents in custody. 24.7.2012 3. Brigadier General Salah Hamad Deputy Head of Branch 291 of the army's intelligence service. Responsible for the torture of opponents in custody. 24.7.2012 4. Brigadier General Muhammad (or: Mohammed) Khallouf (a.k.a. Abou Ezzat) Head of Branch 235, a.k.a. "Palestine" (Damascus) of the army's intelligence service, which is at the centre of the army's apparatus of repression. Directly involved in repression of opponents. Responsible for the torture of opponents in custody. 24.7.2012 5. Major General Riad al-Ahmed Deputy Head of Latakia Branch of the army's intelligence service. Responsible for the torture and murder of opponents in custody. 24.7.2012 6. Brigadier General Abdul Salam Fajr Mahmoud Head of the Bab Tuma (Damascus) Branch of the air force's intelligence service. Responsible for the torture of opponents in custody. 24.7.2012 7. Brigadier General Jawdat al-Ahmed Head of the Homs Branch of the air force's intelligence service. Responsible for the torture of opponents in custody. 24.7.2012 8. Colonel Qusay Mihoub Head of the Deraa branch of the air force's intelligence service (sent from Damascus to Deraa at the start of demonstrations there). Responsible for the torture of opponents in custody. 24.7.2012 9. Colonel Suhail Al-Abdullah Head of the Latakia Branch of the air force's intelligence service. Responsible for the torture of opponents in custody. 24.7.2012 10. Brigadier General Khudr Khudr Head of the Latakia branch of the General Intelligence Directorate. Responsible for the torture of opponents in custody. 24.7.2012 11. Brigadier General Ibrahim Maala Head of branch 285 (Damascus) of the General Intelligence Directorate (replaced Brig. Gen. Hussam Fendi at end 2011). Responsible for the torture of opponents in custody. 24.7.2012 12. Brigadier General Firas Al-Hamed Head of branch 318 (Homs) of the General Intelligence Directorate. Responsible for the torture of opponents in custody. 24.7.2012 13. Brigadier General Hussam Luqa Since April 2012, head of the Homs branch of the Political Security Directorate (succeeded Brig. Gen. Nasr al-Ali). Responsible for the torture of opponents in custody. 24.7.2012 14. Brigadier General Taha Taha Site manager of the Latakia branch of the Political Security Directorate. Responsible for the torture of opponents in custody. 24.7.2012 15. Brigadier General Nasr al-Ali Since April 2012 manager of the Deraa site of the Political Security Directorate (ex-head of the Homs branch). Responsible for the torture of opponents in custody. 24.7.2012 16. Bassel Bilal Police officer at Idlib central prison; has taken part directly in acts of torture of opponents held in Idlib central prison. 24.7.2012 17. Ahmad Kafan Police officer at Idlib central prison; has taken part directly in acts of torture of opponents held in Idlib central prison. 24.7.2012 18. Bassam al-Misri Police officer at Idlib central prison; has taken part directly in acts of torture of opponents held in Idlib central prison. 24.7.2012 19. Ahmed al-Jarroucheh Date of birth: 1957 Head of the foreign branch of General Intelligence (branch 279). As such, responsible for General Intelligence arrangements in Syrian embassies. He participates directly in the repression implemented by the Syrian authorities against opponents and in particular has responsibility for repression of the Syrian opposition abroad. 24.7.2012 20. Michel Kassouha (a.k.a. Ahmed Salem; a.k.a. Ahmed Salem Hassan) Date of birth: 1 February 1948 Member of the Syrian security services since the early 1970s, he is involved in combating opposition in France and Germany. Since March 2006, has been responsible for public relations of branch 273 of the Syrian General Intelligence Directorate. A longstanding member of the managerial staff, he is close to General Intelligence Directorate head Ali Mamlouk, one of the top security officials of the regime who has been subject to EU restrictive measures since 9 May 2011. He directly supports the regime's repression of opponents and is responsible inter alia for repression of the Syrian opposition abroad. 24.7.2012 21. General Ghassan Jaoudat Ismail Date of birth: 1960 Place of origin: Drekish, Tartus region. Responsible for the missions branch of the air force intelligence service, which, in cooperation with the special operations branch, manages the elite troops of the air force intelligence service, who play an important role in the repression conducted by the regime. As such, Ghassan Jaoudat Ismail is one of the military leaders directly implementing the repression of opponents conducted by the regime. 24.7.2012 22. General Amer al-Achi (a.k.a. Amis al Ashi; a.k.a. Ammar Aachi; a.k.a. Amer Ashi) Graduate of the military school of Aleppo, head of the intelligence branch of the air force intelligence service (since 2012), close to Daoud Rajah, Syrian Minister for Defence. Through his role in the air force intelligence service, Amer al-Achi is implicated in the repression of the Syrian opposition. 24.7.2012 23. General Mohammed Ali Nasr (or: Mohammed Ali Naser) Date of birth: around 1964 Close to Maher al-Assad, younger brother of the President. Most of his career has been spent in the Republican Guard. In 2010 he joined the internal branch (or branch 251) of the General Intelligence Directorate which is responsible for combating the political opposition. As one of its senior officers, General Mohammed Ali is directly involved in the repression of opponents. 24.7.2012 24. General Issam Hallaq Air Force Chief of Staff since 2010. Commands air operations against opponents. 24.7.2012 25. Ezzedine Ismael Date of birth: middle of the 1940s (probably 1947). Place of birth: Bastir. Jableh region. Retired general, longstanding member of the managerial staff of the air force intelligence service, of which he became the head in the early 2000s. Was appointed political and security adviser to the President in 2006. As political and security adviser to the Syrian president, Ezzedine Ismael is implicated in the political repression conducted by the regime against the opposition. 24.7.2012 26. Samir Joumaa (a.k.a. Abou Sami) Date of birth: around 1962 For almost 20 years he has been head of the office of Mohammad Nassif Kheir Bek, one of the main security advisers of Bashar al-Assad (and officially deputy to the Vice-President, Farouk al-Sharaa). Samir Joumaa's closeness to Bashar al-Assad and Mohammed Nassif Kheir Bek means that he is implicated in the policy of repression conducted by the regime against its opponents. 24.7.2012 Entities Name Identifying information Reasons Date of listing 1. Drex Technologies S.A. Incorporation date: 4 July 2000 Incorporation number: 394678 Director: Rami Makhlouf Registered agent: Mossack Fonseca & Co (BVI) Ltd Drex Technologies is wholly owned by Rami Makhlouf, who is listed under EU sanctions for providing financial support to the Syrian regime. Rami Makhlouf uses Drex Technologies to facilitate and manage his international financial holdings, including a majority share in SyriaTel, which the EU has previously listed on the grounds that it also provides financial support to the Syrian regime. 24.7.2012 2. Cotton Marketing Organisation Address: Bab Al-Faraj P.O. Box 729, Aleppo TÃ ©l.: +96321 2239495/6/7/8 Cmo-aleppo@mail.sy www.cmo.gov.sy State-owned company. Provides financial support to the Syrian regime. 3. Syrian Arab Airlines (a.k.a. SAA, a.k.a. Syrian Air) Al-Mohafazeh Square, P.O. Box 417, Damascus, Syria Tel: +963112240774 Public company controlled by the regime. Provides financial support for the regime. 24.7.2012